DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/30/21 has been entered. 
This is supplemental action in response to Applicant’s communication filed on 11/30/21.  Applicant’s period for reply will be restarted to corresponding to the mailing data of the supplemental action.
Claims 1-15 are currently pending;
Claims 1-2, 6, 9-10, 14-17 have been amended.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the feature “a child robot pose sensing unit” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 13-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over HAEGERMARCK (US 2018/0242806) in view of McLURKIN ET AL (US 2006/0079997).  Herein after Haegermarck and McLurkin.
As for independent claim 1, HAEGERMARCK discloses a mother child robot cooperative work system, comprising: a mother robot {figures 1, 3 master robotic cleaner 10} and a charging base {par. 0043}, the mother robot being provided with a control unit and a work unit {figure 1, at least pars. 0006, 0036-0038, 0049}; and 
a child robot communicatively coupled to the mother robot {at least figure 3 and pars. 0006-0007, and par. 0052 discloses slave robotic cleaning device 30 communicate with the master robotic cleaning device 10} wherein: 
the mother robot performs cleaning for a work area under the control of the control unit {at least pars. 0006-0007, 0044-0045}, the mother robot recognizes a cleanable area and an assisted cleaning area during a cleaning process {at least pars. 0007, 0010, 0056-0059 discloses the robot is cleaning the surface, and communicate with the slave robot to instruct the slave robot to clean the surface area (e.g. surfaces under the furniture) which the master robot 10 cannot reach};
 the control unit in the mother robot controls the child robots to cooperatively complete the cleaning work in the assisted cleaning area {see at least figures 4, 6, pars. 0006-0007, 0057-0059, 0066 discloses the master robot 10 instructs the slave robot 30 to perform the cleaning operation in the assisted cleaning area e.g. surface under the furniture where the master robot cannot reach}; and 
the mother robot is provided with a child robot pose sensing unit that obtains a position of the child robots; the child robot pose sensing unit configured to inputs child robot pose information to the control unit {see at least figures 4, 5A-5B; 6, pars. 0006, 0014, 0059, 0062-0064, 0066 discloses the master robot 10 determines the positions of the slave robot 30.  For example the robot slave 30 is equipped with the optical detector 
HAEGERMARCH discloses claimed invention as indicated above.  For example, HAEGERMARCH at least figures 5A-5B, pars. 0060-0064 discloses the mother robot is provided with a child robot pose sensing unit (optical detector 39) that obtains a position of the child robot.  However, HAEGERMARCH does not explicitly disclose the mother robot also obtain a motion orientation of the child robot.  
However, MCLURKIN discloses the known teachings that motion orientation of one robot is being provided to another robot so that control of both robots’ position and orientation can be performed as show at least in figures 1A, 2, pars. 0015, 0073, 0082-0084 and 0094.  For example, par. 0015, 0050-0051 discloses the robots (robots 202, 208) include positional sensor 116 may include for example GPS, gyroscope to detect changes in orientation. The positional sensor 116 may also include an accelerometer (e.g., a MEMS accelerometer) to determine the acceleration of the robot 100; pars. 0082-0084 discloses the first robot 202 determines the orientation of the second robot 208. Using its receiving apparatus 104, the first robot 202 receives state data 210 that includes the orientation information.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to configure HAEGERMARCH’s light emitter/detector for additional 
As for dep. claim 2, which discloses wherein: the child robot pose sensing unit comprises a signal transmitting apparatus and a signal receiving apparatus disposed on the child robots and the mother robot correspondingly, the mother robot configured to determines the positions and the motion orientations of the child robots according to received signals; or the child robot pose sensing unit comprises a laser distance sensor disposed on the mother robot {see HAEGERMARCK at least pars. 0042-0043, 0062-0066, figures 4-6; McLURKIN at least figure 2, pars. 0051-052; 0083-0084}. 
As for dep. claim 3, which discloses wherein: the mother robot is provided with at least one of a first infrared sensor, a striking plate and/or the laser distance sensor connected with the control unit {see HAEGERMARCK at least pars. 0041-0043, 0045-0047, 0053}; and the sensing height of the first infrared sensor is greater than or equal to the height of the body of the child robot {see HAEGERMARCK figure 3, par. 0054-0056 discloses the sensor 23, 27, 28 of master robot 10 is greater to the height of the body of the slave robot 30}.
As for dep. claim 4, HAEGERMARCK/McLURKIN discloses claimed invention as indicated above.  HAEGERMARCK/McLURKIN does not explicitly disclose the sensing height of the first infrared sensor is higher than the height of the body of the body of the child robot by 1 cm.  Since HAEGERMARCK/McLURKIN discloses the 
As for dep. claim 5, which discloses where in a plurality of child robots are provided {see HAEGERMARCK at least par. 0012, 0053, 0059}.
As for independent claim 6, HAEGERMARCK/McLURKIN discloses a work method of a mother child robot cooperative work system, the work method comprising the similar features as the rejected independent claim 1 above.  Therefore, it is rejected for the same reason sets forth the rejected independent claim 1 as indicated above. 
As for dep. claim 7, which discloses wherein the recognizing for the assisted cleaning area comprises: recognizing, by the mother robot, whether an obstacle exists in the work area during the cleaning process, and further judging a space between a bottom surface of the existing obstacle and a surface of the work area; and recognizing, by the mother robot, an area in which the space between the bottom surface of the obstacle and the surface of the work area is greater than or equal to the height of the body of the child robot in the area having the obstacle as the assisted cleaning area {see HAEGERMARCK at least figures 4, 6, pars. 0053-0056; 0059, 0066}. 
As for dep. claim 8, which discloses wherein guiding the child robot to cooperatively complete the cleaning work in the assisted cleaning area comprises: fitting the assisted cleaning area to obtain a child robot work area map after the mother 
As for dep. claim 9, which discloses wherein the acquiring child robot pose information by the mother robot further comprises first obtaining the position information of the child robot, and then obtaining the motion orientation information of the child robots {see HAEGERMARCK at least pars. 0062-0065; see McLURKIN at least figure 2, par. 0083-0084}. 
As for dep. claim 13, which discloses wherein: the mother robot-child robot cooperative work system further comprises a charging base {par. 0043}; and the work method further comprises: returning the child robot to the charging base under the guidance of the mother robot after the child robot completes the cleaning work in the map of the child robot work sector area; or returning the child robot to the charging base automatically after the child robot completes the cleaning work in the map of the child robot work area {see HAEGERMARCK at least pars. 0015, 0043, 0071}. 
As for independent claim 14, HAEGERMARCK/McLURKIN discloses a mother child robot cooperative work system comprises the similar limitations as the rejected independent claims 1, 6 above.  Therefore it is rejected for the same reason sets forth the rejected independent claims 1, 6 as indicated above.
As for dep. claim 15, discloses recognizing a cleanable area and assisted cleaning area by the mother robot; and completing, by the mother robot, the cleaning 
As for dep. claims 16-17, which discloses the control unit of the mother robot controls the child robot according to the position and the motion orientation of the child robot {see HAEGERMARCK at least figure 6, pars. 0066-0068; McLURKIN at least figures 2, pars. 0050-0051, 0083-0085}.
Claims 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over HAEGERMARCK in view of McLURKIN as applied to claims 6, 9 above and further in view of LEE et al (US 20414/0371909). Herein after LEE.
As for dep. claim 10, HAEGERMARCK/McLURKIN discloses claimed invention as indicated above.  HAEGERMARCK/McLURKIN further discloses wherein: the position information is the coordinate information of the child robots {figure 4, at least pars. 0059-0060}; and the obtaining the orientation information of the child robots comprises: detecting the previous position of the child robot to obtain the previous coordinate information (x1, y1); controlling the child robot to advance for any distance to reach a current position to obtain current coordinate information (x2, y2) {see HAEGERMARCK at least pars. 0060-0066, figures 4-6; McLURKIN at least figure 2, pars. 0083-0084}.  HAEGERMARCK/McLURKIN does not explicitly disclose comparing the previous coordinate information with the current coordinate information to determine the motion orientation of the child robot.  However, LEE teach such known concept of comparing the previous position information with the current position information in order to determine the change in position as least on pars. 0121, 0180.  Therefore, it 
As for dep. claim 11, which discloses wherein controlling, by the mother robot according to the child robot pose information, the child robot to move to an assigned place to cooperatively work according to the map of the child robot work area further comprises: generating an assisted cleaning motion path by the mother robot in the child robot work sector map according to the pose of the child robot; and the child robot moving to an assigned place to conduct cleaning work according to the assisted cleaning motion path {see HAEGERMARCK at least figures 4- 6 pars. 0059-0061, 0066}. 
As for dep. claim 12 which discloses wherein controlling, by the mother robot according to the child robot pose information, the child robot to move to an assigned place to cooperatively work according to the map of the child robot work area further comprises: the mother robot moving according to the pose of the child robot to seek the child robot; and after the mother robot guides the child robot to move to the vicinity of the assigned place, the child robot entering the assigned place to conduct the cleaning work {see HAEGERMARCK at least figures 4-6 pars. 0058-0061, 0066}.
Response to Arguments
Applicant's arguments filed on 11/30/21 with respect to claims 1-17 have been fully considered but are moot in view of new ground rejections. 


	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on 571-272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KIRA NGUYEN/Primary Examiner, Art Unit 3664